DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 12/09/2020. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
Three information disclosure statements (IDSs) were submitted on 3/18/2021, 4/12/2022, and 8/16/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because “…are provided…” is not in narrative form.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
For the sake of compact prosecution, the Examiner is interpreting that a lane being shifted could be the same as a lane being closed under a broadest reasonable interpretation (BRI) in view of Paragraph [0078] of the Specification.  A lane being considered “closed” doesn't necessarily mean that there are less lanes available for traffic, because it's old and well known that sometimes when a lane is blocked off (i.e. “closed”), an alternative lane, such as the shoulder, is created (i.e. “opened”) in its place. Thus, that "closed" lane may also be considered "shifted" (to the shoulder).  As such, under BRI, the Examiner is interpreting a lane shifting as potentially being the same as a lane being closed, and vice versa.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 4-5, 9, and 17 all recite limitations that have insufficient antecedent basis as specified below: 
Claim 1 Line 7-8, "the subject lateral positional indicators." 
Claim 1 Line 8-9, "the historical lateral positional indicators." 
Claim 5 Line 4, "the respective historical lateral positional indicator."
Claim 5 Lines 4-5, "the associated cluster."
Claim 5 Lines 5-6, "the respective subject lateral positional indicator."
Claim 6 Line 4, "the respective historical lateral positional indicator."
Claim 6 Lines 4-5, "the associated cluster."
Claim 6 Lines 5-6, "the respective subject lateral positional indicator."
Claim 9 Page 2 Line 7 – Page 3 Line 1, "the subject lateral positional indicators." 
Claim 9 Page 3 Lines 1-2, "the historical lateral positional indicators." 
Claim 17 Line 5-6, "the subject lateral positional indicators." 
Claim 17 Line 6-7, "the historical lateral positional indicators." 

Claims 2-3, 6-8, 10-16, and 18-20 are rejected for being dependent on indefinite claim(s).

Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-12, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11-16, and 18-21 of copending Application No. 17/115999 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The current claims 1-2, 9-10, and 17-18 correspond substantially to claims 1-2, 8-9, and 15-16, respectively, of Application No. 17/115999. The current claims 3-4, 11-12, and 19-20 correspond substantially to claims 4-5, 11-12, and 18-19, respectively, of Application No. 17/115999. The current claims 7-8 and 15-16 correspond substantially to claims 6-7, 13-14, and 20-21, respectively, of Application No. 17/115999.  Application No. 17/115999 does not discloses determining whether a lane is shifted but rather whether a lane is closed. In view of the claim interpretation above, the Examiner notes that A lane being considered “closed” doesn't necessarily mean that there are less lanes available for traffic, because it's old and well known that sometimes when a lane is blocked off (i.e. “closed”), an alternative lane, such as the shoulder, is created (i.e. “opened”) in its place. Thus, that "closed" lane may also be considered "shifted" (to the shoulder).  As such, under BRI, the Examiner is interpreting a lane shifting as potentially being the same as a lane being closed, and vice versa.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8 are directed to an apparatus comprising at least processing circuitry and at least one non-transitory memory including computer program code instructions (i.e. a machine).  Claims 9-16 are directed to a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein (i.e. a machine). Claims 17-20 are directed to a method (i.e. process). Therefore, claims 1-20 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
	An apparatus comprising at least processing circuitry and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed by the processing circuitry, cause the apparatus to:
partition subject probe data associated with at least one segment into a same number of clusters as historical probe data associated with the at least one segment, wherein the historical probe data is clustered based on respective lateral positional indicators;
for each cluster of the subject probe data, compare a statistical measure of the subject lateral positional indicators to respective statistical measures of the historical lateral positional indicators; and
determine whether any lane of the at least one segment is shifted dependent upon the comparison of the statistical measure of the subject lateral positional indicators to the respective statistical measure of the historical lateral positional indicators.
The Examiner submits that the foregoing bolder limitation(s) constitute “mathematical processes” and “mental processes” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically and mentally. For example “partition…” and “for each cluster…compare…” in the context of the claim encompasses mathematically grouping probe data together based on location and mathematically compare the averages of each current group and its respective historical group equivalent. “Determine…” in the context of the claims encompasses mentally deciding a lane is shifted when there are no current vehicles in the lane location. Accordingly, the claim recites at least one abstract idea. 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
	An apparatus comprising at least processing circuitry and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed by the processing circuitry, cause the apparatus to:
partition subject probe data associated with at least one segment into a same number of clusters as historical probe data associated with the at least one segment, wherein the historical probe data is clustered based on respective lateral positional indicators;
for each cluster of the subject probe data, compare a statistical measure of the subject lateral positional indicators to respective statistical measures of the historical lateral positional indicators; and
determine whether any lane of the at least one segment is shifted dependent upon the comparison of the statistical measure of the subject lateral positional indicators to the respective statistical measure of the historical lateral positional indicators.
For the following reason(s), the Examiner submits that the above identified additional 
limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using an apparatus… to perform the steps, the Examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The apparatus in all steps are recited at a high-level of generality (i.e., as generic processors performing a generic computer function, such that it all amounts to no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional element of using an apparatus to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 2:
Dependent claim 2 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

	Regarding claim 3:
Dependent claim 3 includes limitations that recite an abstract idea (emphasized below). Claim 3 recites:
The apparatus according to claim 1, 
wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to:
in an instance at least one lane of the at least one segment is determined as shifted, determine a direction of lateral offset of at least one statistical measure of the subject lateral positional indicators relative to the respective statistical measure of the historical lateral positional indicators; and
identify at least one shifted lane based upon the direction of the lateral offset.
The Examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example “in an instance…determine…” and “identify…” in the context of the claim encompasses mentally realizing the current lateral offset distance average of the data is greater than an average historical lateral offset and therefore recognizing a shifted lane. Accordingly, the claim recites at least one abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
The apparatus according to claim 1, 
wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to:
in an instance at least one lane of the at least one segment is determined as shifted, determine a direction of lateral offset of at least one statistical measure of the subject lateral positional indicators relative to the respective statistical measure of the historical lateral positional indicators; and
identify at least one shifted lane based upon the direction of the lateral offset.
For the following reason(s), the Examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using an apparatus to perform the steps, the Examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The apparatus in all steps are recited at a high-level of generality (i.e., as a generic processor, respectively, performing a generic computer function, such that it all amounts to no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, dependent claim 3 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional element of using the a vehicle parameters interface to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 4:
Dependent claim 4 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 5:
Dependent claim 5 includes limitations that recite an abstract idea (emphasized below). Claim 5 recites:
The apparatus according to claim 1, 
wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to:
determine a lane associated with a leftmost shift based on one of a maximum offset of a subject lateral positional indicator from the respective historical lateral positional indicator of the associated cluster, or a minimum offset of the historical lateral positional indicator from the respective subject lateral positional indicator.
The Examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example “determine…” in the context of the claim encompasses mentally realizing that a lane is shifted to the left based on a maximum offset. Accordingly, the claim recites at least one abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
The apparatus according to claim 1, 
wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to:
determine a lane associated with a leftmost shift based on one of a maximum offset of a subject lateral positional indicator from the respective historical lateral positional indicator of the associated cluster, or a minimum offset of the historical lateral positional indicator from the respective subject lateral positional indicator.
For the following reason(s), the Examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using an apparatus to perform the steps, the Examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The apparatus in all steps are recited at a high-level of generality (i.e., as a generic processor, respectively, performing a generic computer function, such that it all amounts to no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, dependent claim 5 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional element of using the a vehicle parameters interface to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 6:
Dependent claim 6 includes limitations that recite an abstract idea (emphasized below). Claim 6 recites:
The apparatus according to claim 1, 
wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to:
determine a lane associated with a rightmost shift based on one of a maximum offset of a subject lateral positional indicator from the respective historical lateral positional indicator of the associated cluster, or a minimum offset of the historical lateral positional indicator from the respective subject lateral positional indicator.
The Examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that could be done mentally. For example “determine…” in the context of the claim encompasses mentally realizing that a lane is shifted to the left based on a maximum offset. Accordingly, the claim recites at least one abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
The apparatus according to claim 1, 
wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to:
determine a lane associated with a rightmost shift based on one of a maximum offset of a subject lateral positional indicator from the respective historical lateral positional indicator of the associated cluster, or a minimum offset of the historical lateral positional indicator from the respective subject lateral positional indicator.
For the following reason(s), the Examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using an apparatus to perform the steps, the Examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The apparatus in all steps are recited at a high-level of generality (i.e., as a generic processor, respectively, performing a generic computer function, such that it all amounts to no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, dependent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional element of using the a vehicle parameters interface to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 7:
Dependent claim 7 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 8:
Dependent claim 8 includes limitations that recite an abstract idea (emphasized below). Claim 8 recites:
The apparatus according to claim 1, 
wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to:
perform a k-means algorithm on the historical probe data to partition the historical probe data and determine the clusters of the historical probe data; and
determine the respective statistical measures of the historical lateral positional indicators.
The Examiner submits that the foregoing bolder limitation(s) constitute “mathematical processes” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically. For example “perform…” and “determine…” in the context of the claim encompasses mathematically performing a statistical k-means algorithm on the data and then mathematically using the algorithm to find an average of the data. Accordingly, the claim recites at least one abstract idea. 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
The apparatus according to claim 1, 
wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to:
perform a k-means algorithm on the historical probe data to partition the historical probe data and determine the clusters of the historical probe data; and
determine the respective statistical measures of the historical lateral positional indicators.
For the following reason(s), the Examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using an apparatus to perform the steps, the Examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The apparatus in all steps are recited at a high-level of generality (i.e., as a generic processor, respectively, performing a generic computer function, such that it all amounts to no more than mere instructions to apply the exception using a generic computer component).
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Regarding Step 2B of the Revised Guidance, dependent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional element of using the a vehicle parameters interface to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claims 9-12 and 17-20, the claim(s) recite analogous limitations to claim(s) 1-4 above respectively, and are therefore rejected on the same premise.

Regarding claims 13-16, the claim(s) recite analogous limitations to claim(s) 5-8 above respectively, and are therefore rejected on the same premise.

Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernhardt et al. (US 2018/0158325, hereinafter Bernhardt; published 06/07/2018).

Regarding claim 1, Bernhardt discloses:
An apparatus comprising at least processing circuitry and at least one non-transitory 
memory including computer program code instructions, the computer program code instructions configured to, when executed by the processing circuitry, cause the apparatus (Paragraphs [0013] and [0032]) to:
partition subject probe data associated with at least one segment into a same number of 
clusters as historical probe data associated with the at least one segment, wherein the historical probe data is clustered based on respective lateral positional indicators (Paragraph [0028]);
for each cluster of the subject probe data, compare a statistical measure of the subject 
lateral positional indicators to respective statistical measures of the historical lateral positional indicators (Paragraph [0038] and [0047], i.e. the statistical measure compared is the mean distance parameter d); and
determine whether any lane of the at least one segment is shifted dependent upon the 
comparison of the statistical measure of the subject lateral positional indicators to the respective statistical measure of the historical lateral positional indicators (Paragraph [0028], i.e. interpreting a lane closure as a shifted lane).

	Regarding claim 2, Bernhardt discloses the apparatus of claim 1. Bernhardt further discloses: wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to:
in an instance at least one statistical measure of the subject lateral positional indicator differs from the respective statistical measure of the historical lateral positional indicator by either of (a) at least a shift threshold, or (b) an amount greater than the shift threshold, determine that at least one lane of the at least one segment is shifted (Paragraphs [0048] and [0051], i.e. threshold satisfied to determine the lane is shifted, interpreting a lane closure as a shifted lane).

Regarding claim 3, Bernhardt discloses the apparatus of claim 1. Bernhardt further discloses: wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to:
in an instance at least one lane of the at least one segment is determined as shifted, determine a direction of lateral offset of at least one statistical measure of the subject lateral positional indicators relative to the respective statistical measure of the historical lateral positional indicators (Paragraphs [0044] and [0047]-[0049], i.e. in the instance when the road segment is not shifted but a lane of the segment is shifted, determining a distance, d,  interpreting a lane closure as a shifted lane); and
identify at least one shifted lane based upon the direction of the lateral offset (Paragraphs [0044] and [0047]-[0049], i.e. in the instance when the road segment is not shifted but a lane of the segment is shifted, using similar time information between current and historical cluster data to determine that a lane shoulder is closed based on the distance, d, and historical data, interpreting a lane closure as a shifted lane).

Regarding claim 4, Bernhardt discloses the apparatus of claim 1. Bernhardt further discloses: wherein determining whether any lane of the at least one segment is shifted is performed in real-time or near real-time relative to the receipt of the subject probe data (Paragraph [0028], i.e. interpreting a lane closure as a shifted lane).

Regarding claim 5, Bernhardt discloses the apparatus of claim 1. Bernhardt further discloses: wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to:
determine a lane associated with a leftmost shift based on one of a maximum offset of a subject lateral positional indicator from the respective historical lateral positional indicator of the associated cluster, or a minimum offset of the historical lateral positional indicator from the respective subject lateral positional indicator (Paragraphs [0044], [0047]-[0049], and [0053], i.e. using similar time information between current and historical cluster data to determine that a lane shoulder is closed based on the distance, d, and historical data,  and an extra lane is identified interpreting a lane closure with an extra lane to the left as a shifted lane).

Regarding claim 6, Bernhardt discloses the apparatus of claim 1. Bernhardt further discloses: wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to:
determine a lane associated with a rightmost shift based on one of a maximum offset of a subject lateral positional indicator from the respective historical lateral positional indicator of the associated cluster, or a minimum offset of the historical lateral positional indicator from the respective subject lateral positional indicator (Paragraphs [0044], [0047]-[0049], and [0053], i.e. using similar time information between current and historical cluster data to determine that a lane shoulder is closed based on the distance, d, and historical data,  and an extra lane is identified interpreting a lane closure with an extra lane to the right as a shifted lane).

Regarding claim 7, Bernhardt discloses the apparatus of claim 1. Bernhardt further discloses: wherein the subject probe data is associated with a time relative to a week or a day of the week, and the historical probe data is associated with the same time period relative to at least one prior week or at least one prior day of the week (Paragraphs [0047]-[0049], i.e. historical probe data based on a particular day of a week).

Regarding claims 9-12 and 17-20, the claims recite analogous limitations to claims 1-4 above respectively, and are therefore rejected on the same premise.

Regarding claims 13-15, the claims recite analogous limitations to claims 5-7 above respectively, and are therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt as applied to claims 1 and 9, respectively, in view of Fowe et al. (US 2018/0357890, hereinafter Fowe ‘890; published 12/13/2018).

Regarding claim 8, Bernhardt discloses the apparatus of claim 1.  Bernhardt does not disclose: wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to:
perform a k-means algorithm on the historical probe data to partition the historical probe data and determine the clusters of the historical probe data; and
determine the respective statistical measures of the historical lateral positional indicators.
However in the same field of endeavor, Fowe ‘890 teaches determining and providing reversible lane traffic information/data that may be used for performing navigation along road segments having one or more reversible lanes and more specifically: wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to:
perform a k-means algorithm on the historical probe data to partition the historical probe data and determine the clusters of the historical probe data (Paragraph [0052]); and
determine the respective statistical measures of the historical lateral positional indicators (Paragraph [0052]).
Therefore it would have been obvious before the effective filing date of the invention to modify the disclosure of Bernhardt to incorporate wherein the computer program code instructions are further configured to, when executed by the processing circuitry, cause the apparatus to: perform a k-means algorithm on the historical probe data to partition the historical probe data and determine the clusters of the historical probe data; and determine the respective statistical measures of the historical lateral positional indicators, as taught by Fowe ‘890. Doing so would more accurately determine if a lane is closed or not, as recognized by Fowe ‘890 (Paragraphs [0003] and [0052]).

Regarding claim 16, the claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise. 

Conclusion
The following prior art is not relied upon for any current rejections but is still considered pertinent to the application:
Lynch (US 2018/0017396) discloses methods, apparatus, and computer program products in order to update a map based on on-board road sensor information/data (Paragraph [0004]).
Stenneth (US 2016/0125734) discloses method, apparatus and computer program product for determining road network lane directional change (Abstract).
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-
892 exists, all cited references have either (a) been utilized in the above rejections for their
specific teachings (wherein relevant teachings are cited to within the prior art rejections above in
specific association with the limitation/-s that they disclose, teach, suggest, or render obvious),
(b) have significant relevance to the application as a whole (analogous art), or (c) have
significant relevance to one or more specific limitation/-s within the claims. If a cited reference
does not pre-date the effective filing date of the instant application, despite not being “prior” art,
it still represents a current state of the art that may be found useful to the Applicant. Currently, it
is the Office’s belief that the reason/-s for why a particular reference has been included in any
past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the
Examiner can provide an explanation within a future Office action and/or during a future
interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663